Appeal (1) from a judgment of the Court of Special Sessions of the City of New York, Borough of Queens, convicting appellant, after trial, of violating section 181 of the Sanitary Code of the City of New York and sentencing her to pay a fine of $25 or to serve 5 days, and (2) from said sentence. The information charges that appellant willfully and unlawfully maintained cats in her apartment and failed to keep them and their leavings in a clean and sanitary condition. The notice of appeal which is dated May 19, 1955 states that there are brought up for review intermediate orders denying a motion to dismiss the information, denying a motion to reargue said motion, and an order overruling a demurrer to the information, as well as an order of the Supreme Court, Queens County, dated February 8, 1955, denying an application for an order in the nature of prohibition. Judgment unanimously affirmed. No opinion. No separate appeal lies from the sentence or from the intermediate orders, which have been reviewed on the appeal from the judgment of conviction. Appeal from order dated February 8, 1955 dismissed. This order does not form a part of the judgment-roll of the Court of Special *872Sessions (Code Crim. Pro., § 517). Furthermore, such order is not printed in the record.
Present — Nolan, P. J., Murphy, Ughetta, Hallinan and Kleinfeld, JJ.